           Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 1 of 51



 1   Michael F. Lynch
     Nevada State Bar No. 8555
 2   Lynch Law Practice, PLLC
     3613 S. Eastern Ave.
 3   Las Vegas, Nevada 89169
     Telephone: (702) 684-6000
 4   Fax: (702) 543-3279
     Michael@LynchLawPractice.com
 5   Attorneys for Plaintiff

 6                          IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEVADA
 7
   Tonkawa Tribe of Indians of
 8 Oklahoma d/b/a Tonkawa
   Enterprises                                            )
 9 on behalf of itself and others                         )
   similarly situated,                                    )       Case Number ______
10                                                        )
                   Plaintiff,                             )
11                                                        )       Class Action For
                   vs.                                    )       Damages
12                                                        )
   Scientific Games Corporation,                          )
13 Bally Technologies, Inc., and Bally                    )       JURY DEMAND
   Gaming, Inc.,                                          )
14                                                        )
                   Defendants.                            )
15

16          Plaintiff on behalf of itself and similarly situated United States regulated casinos have been

17 harmed in their business or property by virtue of Defendants’ monopolization of a United States

18 relevant market for the sale of automatic card shuffling machines for regulated casinos (“card

19 shuffling relevant market”) and attendant monopoly overcharging by Defendants.

20                                       NATURE OF ACTION

21          1.     This matter is closely related to an action brought against Defendants by their

22 competitors. Shuffle Tech International LLC et al. v Scientific Games Corp. et al., No. 1:15-cv-

23 3702 (N.D. Ill.) (“Shuffle Tech Litigation”). On August 8, 2018 the Court entered judgment on a

24 jury verdict against Defendants for $315 million in total to compensate them for their lost profits
           Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 2 of 51




 1   materially caused by Defendants’ monopolization of the card shuffling relevant market. Ex. B.

 2          2.      At trial the Defendants’ competitors established that they invented and attempted

 3   to bring to market an innovative card shuffling machine and were prevented from doing so by the

 4   Defendants, which filed multiple sham litigations in an attempt to enforce invalid patents obtained

 5   by committing a fraud on the U.S. Patent and Trademark Office (“PTO”). The competitors

 6   established that, as a consequence, Defendants have unlawfully monopolized the card shuffling

 7   relevant market and forced them out of the market.

 8          3.      Pursuant to the Court’s jury instructions the jury is presumed to have made the

 9   following findings: (a) “automatic card shuffling machines for regulated casinos in the United

10   States is a relevant market”; (b) “the [D]efendants had monopoly power in that market”; (c) “the

11   [D]efendants willfully acquired or maintained monopoly power by anticompetitive conduct”; (d)

12   “the [D]efendants' anticompetitive conduct occurred in or affected interstate commerce”; and (e)

13   “the [D]efendants' anticompetitive conduct harmed consumers.” Ex. A.

14          4.      Defendants are precluded from relitigating these issues here, and as a consequence,

15   they are also precluded from relitigating the jury’s ultimate finding that they have violated the

16   antitrust laws by monopolizing the card shuffling relevant market and harming competition as of

17   August 8, 2018, the date judgment was entered in the Shuffle-Tech Litigation.

18                                              PARTIES

19          5.      Plaintiff Tonkawa Tribe resides in Kay County in Northern Oklahoma. It is

20   headquartered on the west bank of the Chickaskia River about 2.5 miles southeast of the town of

21   Tonkawa, Oklahoma. Through Tonkawa Enterprises the Tribe operates the Native Lights Casino

22   and the Tonkawa Hotel and Casino. It has leased or purchased several automatic card shuffling

23   machines directly from Defendants from September 2016 -to the present.

24

                                                     2
            Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 3 of 51




 1           6.      Defendant Scientific Games Corporation (“SGC”) is a Delaware corporation with

 2   a corporate office in Las Vegas, Nevada.

 3           7.      Defendant Bally Technologies, Inc. is, or was, on information and belief, a Nevada

 4   corporation with offices located in Las Vegas, Nevada. On November 21, 2014, Bally was acquired

 5   by, and its operations taken over by, SGC.

 6           8.      Defendant Bally Gaming, Inc. (“BGI”) is or was a Nevada corporation with offices

 7   located in Las Vegas, Nevada. BGI is or was a subsidiary of Bally Gaming International, Inc.

 8                                      JURISDICTION AND VENUE

 9           9.      This action arises under the antitrust and patent laws of the United States,

10   particularly Section 2 of the Sherman Act, 15 U.S.C.§ 2; Sections 4 and 16 of the Clayton Act, 15

11   U.S.C. §§ 15, 26; the United States Patent Code, 35 U.S.C. §§ 102, 103, 114, 283, and 285; and §

12   1.56 of Title 37 of the Code of Federal Regulations (“CFR”).

13           10.     This Court has jurisdiction over the subject matter of this action pursuant to 15

14   U.S.C. §§ 4, 15, 26, and 1121 and 28 U.S.C. §§ 1331, 1337, and 1338.

15           11.     This Court has personal jurisdiction over Defendants in this state and district under

16   15 U.S.C. § 22; 28 U.S.C. §§ 1391(b) and (c) since the Defendants regularly conduct business in this

17   state and district, “reside” in this jurisdiction, engaged in anticompetitive conduct in this jurisdiction;

18   and the impact of the violations alleged has been the lessening of competition in the card shuffling

19   relevant market in part in this district.

20           12.     Defendants have a regular and established business in this district, are found in this

21   district, have agents in this district and have well more than “minimum contacts.”

22           13.     Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1) and (2), (c)(2),

23   and (d); and 15 U.S.C. §§ 15 and 26, because, inter alia, the Defendants are subject to personal

24   jurisdiction in this state and district, and therefore reside in this state and district, and a substantial

                                                         3
           Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 4 of 51




 1   part of the events giving rise to the claims asserted herein arose in this state and district, as further

 2   detailed in the following paragraphs.

 3                                     EXCLUSIONARY CONDUCT

 4           14.     Should this Court determine in some respect that issue preclusion does not pertain

 5   to establish Defendants’ monopolization violation, Plaintiff would show the Court as follows:

 6           15.     In 1983, John Breeding started SHFL Entertainment, Inc. (“SHFL”), a company to

 7   manufacture automatic playing card shufflers for use in casinos. By 2012, SHFL had released

 8   multiple different models of automatic card shufflers and obtained approximately 253 patents

 9   related to shuffler technology. In 2013 Bally Technologies acquired SHFL, and in 2015 Defendant

10   SGC acquired Bally Technologies. Defendant Bally Gaming is a subsidiary of Bally Technologies

11   and operates under the Scientific Games brand. It is responsible for manufacturing equipment and

12   games for casinos in the United States. Collectively herein Defendants are referred to as “SHFL.”

13           16.     Defendants have misused two of SHFL's patents: the '982 patent and the '935 patent.

14   In April 2002 SHFL filed the application for the '982 patent based on a new model of an automatic

15   shuffler known as the Deckmate 1. According to SHFL, the Deckmate 1 is an advance over other

16   automatic shufflers based on the technology it uses to receive cards and return them to the dealer.

17   The Deckmate 1 is installed under the gaming table, with its upper surface flush with the surface

18   of the table. It also uses an elevator to move the cards from beneath the table where they are

19   randomized to the top of the table for use. The elevator has a cover that moves automatically to

20   return the cards to the dealer. During the prosecution, SHFL disclosed many other patents as prior

21   art. The PTO issued the '982 patent in November 2003.

22           17.     In October 2003 SHFL filed an application for what eventually became the '935

23   patent, also based on the Deckmate 1.

24

                                                        4
           Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 5 of 51




 1          18.     In October 2012 DigiDeal Corporation (“DigiDeal”) displayed the DigiShuffle

 2   prototype at a gaming show in Nevada, which SHFL employees attended. These employees saw

 3   the prototype and SHFL then filed suit against DigiDeal in the District of Nevada, alleging that

 4   the DigiShuffle infringed the '982 and '935 patents.

 5          19.     In January 2014 DigiDeal initiated re-examination proceedings before the PTO on

 6   claims 1–3 and 42–46 of the '982 patent, and claims 1, 2, 9–11, and 14 of the '935 patent. In August

 7   2014, the PTO rejected claims 1–3 and 42–46 of the '982 patent based on the Block '044 patent,

 8   infra ¶ 34, and the Roblejo '122 patent, infra ¶¶ 32-33. SHFL then amended its claims to state that

 9   the shuffler must be mounted flush with a recessed support surface beneath the table cover and a

10   cover set flush into the shuffler's top surface over the elevator, features not taught by the Block

11   patent. The PTO agreed that the Block patent taught away from SHFL's invention as described in

12   the amended claims, because the Block device prevents anyone from physically touching the cards

13   and does not teach a shuffler that has a top surface mounted flush with the gaming table surface.

14   On May 2015, the PTO confirmed that the claims in the '982 patent were patentable, and it issued

15   a reexamination certificate in July 2015.

16          20.     During the '935 reexamination the PTO also rejected some of the claims in the '935

17   patent after determining that they were obvious based on the Block '044 patent and combinations

18   of the Roblejo '122 patent with other patents. The PTO indicated that the material in the '935 patent

19   was obvious in light of the disclosure in the Roblejo '122 patent of an automatic shuffler and

20   another reference that described a mah-jongg block shuffler mounted to a gaming table and

21   recessed beneath its surface. The PTO also indicated that the Block patent teaches an automatic

22   shuffler mounted to a gaming table and therefore that it “teaches the limitations deemed to be

23   missing from the prior art during the original prosecution of the '935 patent.” SHFL then cancelled

24

                                                      5
           Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 6 of 51




 1   all of the reexamined claims from the '935 patent “in order to expedite the issuance of a

 2   reexamination certificate.”

 3          21.      In April 2015 the Shuffle Tech Plaintiffs filed suit against Defendants SHFL. In an

 4   amended complaint Plaintiffs alleged that SHFL had violated Section 2 of the Sherman Act by

 5   procuring two patents using fraud on the PTO and then engaging in sham litigation asserting

 6   baseless claims against its competitors.

 7          22.      In June 2015 SHFL filed a notice of concurrent proceedings with the PTO in which

 8   it attached a copy of the Shuffle Tech complaint. The notification indicated that SHFL had

 9   determined it had no obligation to submit the references mentioned in plaintiffs' complaint because

10   it had already determined that they were either cumulative, already made of record, or not a patent

11   or publication. In July and August 2015, the PTO issued reexamination certificates for the '982 and

12   '935 patents.

13                                     SHFL Infringement Litigation

14          23.      CARD Litigation. In 2002 Casino Austria Research and Development in Vienna

15   (“CARD”) began importing into the United States an automatic shuffler known as the “one2six.”

16   In May 2003 CARD filed suit in federal court in Nevada against SHFL requesting a declaratory

17   judgment that its shuffler did not infringe two of SHFL's patents, neither of which is at issue in this

18   case. SHFL filed a counterclaim alleging infringement of those patents as well as one other. During

19   the litigation CARD argued that SHFL's patents were invalid because they were anticipated by the

20   Nicoletti shuffler, the Luciano prototype, and the Roblejo prototype. Atilla Grauzer, an engineer at

21   SHFL, submitted a declaration in that case on behalf of SHFL in which he disputed this contention

22   as to each reference. Both Grauzer and Mark Litman, SHFL's outside patent prosecution counsel,

23   attended the deposition of CARD's technical expert, Joel Greenberg, who opined that the Luciano

24   and Roblejo prototypes anticipated SHFL's patents. Toward the end of the litigation, either SHFL

                                                       6
            Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 7 of 51




 1   or its counsel at the time created what the parties here refer to as the shuffler art discs, which

 2   contained documents from the CARD litigation and technical information on the pieces of allegedly

 3   invalidating prior art.

 4           24.       In June 2004 SHFL and CARD voluntarily dismissed the Nevada case following a

 5   settlement agreement in which SHFL acquired CARD. Litman and Jennifer Farrar, SHFL's in-house

 6   intellectual property counsel, then filed copies of the shuffler art discs in multiple pending patent

 7   applications before the PTO. SHFL did not file a copy of the disc as part of the then-pending '935

 8   application. It did represent in amendments filed with a different patent application related to shuffler

 9   technology that both in-house and outside prosecution counsel for SHFL were “in the time-

10   consuming process of reviewing documents . . . that are the result of litigation between [SHFL] and

11   third parties.”

12           25.       The DigiDeal Suit. In October 2012 DigiDeal displayed the DigiShuffle prototype

13   at a gaming show in Nevada, which SHFL employees attended. These employees saw the

14   prototype and SHFL then filed suit against DigiDeal in the District of Nevada, alleging that the

15   DigiShuffle infringed the ‘982 and '935 patents.

16           26.       In January 2014 DigiDeal initiated re-examination proceedings before the PTO on

17   claims 1–3 and 42–46 of the '982 patent, and claims 1, 2, 9–11, and 14 of the '935 patent. Alan

18   Fanucci acted as lead counsel for SHFL in the reexamination proceedings and received assistance

19   from Howard Shin and Kimball Anderson. In August 2014, the PTO rejected claims 1–3 and 42–

20   46 of the '982 patent based on the Block '044 patent and the Roblejo '122 patent. SHFL then

21   amended its claims to state that the shuffler must be mounted flush with a recessed support surface

22   beneath the table cover and a cover set flush into the shuffler's top surface over the elevator,

23   features not taught by the Block patent.

24

                                                        7
           Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 8 of 51




 1          27.     The PTO agreed that the Block patent taught away from SHFL's invention as

 2   described in the amended claims, because the Block device prevents anyone from physically

 3   touching the cards and does not teach a shuffler that has a top surface mounted flush with the

 4   gaming table surface. On May 2015, the PTO confirmed that the claims in the '982 patent were

 5   patentable, and it issued a reexamination certificate in July 2015.

 6          28.     During the '935 reexamination, the PTO also rejected some of the claims in the '935

 7   patent after determining that they were obviously based on the Block '044 patent and combinations

 8   of the Roblejo '122 patent with other patents. The PTO indicated that the material in the '935 patent

 9   was obvious in light of the disclosure in the Roblejo '122 patent of an automatic shuffler and

10   another reference that described a mah-jongg block shuffler mounted to a gaming table and

11   recessed beneath its surface. The PTO also indicated that the Block patent teaches an automatic

12   shuffler mounted to a gaming table and therefore that it “teaches the limitations deemed to be

13   missing from the prior art during the original prosecution of the '935 patent.” SHFL then cancelled

14   all of the reexamined claims from the '935 patent “in order to expedite the issuance of a

15   reexamination certificate.” PTO issued reexamination certificates for the '982 and '935 patents.

16                                      Prior Art Known to SHFL

17          29.     With fraudulent intent SHFL failed to disclose relevant pieces of prior art described

18   below during the prosecutions and reexaminations of the '982 and '935 patents.

19          30.     Nicoletti Shuffler. In September 1990 a New Jersey newspaper named The

20   Courier-Post published an article about Adolph Nicoletti and an automatic shuffler he had

21   invented. The article described the shuffler as “installed under a blackjack table” and included an

22   image of the installed machine. Id. It also stated that Nicoletti had conducted a test run of his

23   machine by installing it in a casino in Atlantic City. The test run ended after one week due to

24   malfunctions. Breeding testified that he knew of a shuffler in Atlantic City that was “so big it was

                                                      8
           Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 9 of 51




 1   built under the table and cards would go down inside,” but he never saw it and does not know who

 2   manufactured it. Breeding stated that the patent holder for the machine called him with an offer to

 3   sell the technology but that he turned it down.

 4          31.     Luciano Prototype. Around July 1992 Lawrence Luciano developed a prototype

 5   of an automatic shuffler for his company, Luciano Packaging, Inc., as a result of a development

 6   agreement with International Game Technology, Inc. (“IGT”). In November 1993, IGT cancelled

 7   the development agreement. Luciano then began marketing his prototype shuffler (the Luciano

 8   prototype) to casinos and other potential customers. He made a promotional video that showed the

 9   prototype in operation, which he provided to anyone in the industry who expressed interest.

10          32.     Roblejo Prototype. In October 1997 SHFL participated in the World Gaming

11   Expo in Nevada. Various SHFL executives and employees attended the expo, including Grauzer

12   and Farrar, who were sent there to monitor competitive activity. At the expo another company

13   named Casino Concepts displayed a prototype of an automatic shuffler invented by Dr. Conrad

14   Roblejo called the Sure-Shuffler (“Roblejo prototype”). During the expo Halvard Solberg, who

15   was hired by Casino Concepts to provide technical support at the expo, gave a very detailed

16   demonstration of the Roblejo prototype to individuals he later learned were representatives of

17   SHFL. The demonstration required Solberg to open the top cover and eventually remove side

18   panels in order to answer specific technical questions. An executive at Casino Concepts later

19   wrote a memo to Dr. Roblejo, in which he stated that “during the entire show people from [SHFL]

20   looked at our equipment.” He stated that Casino Concepts representatives spoke with SHFL's

21   original designer, vice president of finance, and other unidentified employees.

22          33.     Farrar says that she visited a Casino Concepts booth at an expo in the early years

23   of her career at SHFL but does not recall if it was in 1997. She observed a machine on the table

24   but did not know what it was or how it operated, as there was no one manning the booth at the

                                                       9
          Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 10 of 51




 1   time. SHFL's file on the expo contains a copy of a brochure of the Roblejo prototype displayed at

 2   the 1997 expo. Grauzer testified that he has never seen the Roblejo prototype at all, much less the

 3   interior of the machine. Grauzer's files contain a report on the 1997 expo, which discusses the

 4   Roblejo prototype and includes a marketing brochure. Grauzer maintains that he did not write this

 5   report and could not possibly have done so because it contains non-technical information as well

 6   as bullet points, which he does not know how to create. Donald Barnett, a former SHFL employee,

 7   testified during a deposition that Grauzer would have been the person SHFL relied upon to analyze

 8   competition at trade shows. Barnett stated that Grauzer is the only individual who would have

 9   written a report analyzing competition seen at a trade show. Another former SHFL employee,

10   Robert Pietrosanto, agrees that Grauzer would have been the only individual working for SHFL at

11   the time who was qualified to analyze a competitive product.

12          34.     Block Patent. The Block '044 patent, issued by the PTO in March 2002, discloses

13   an automatic card shuffling and dealing system that includes a shuffling device under the gaming

14   table and an elevator that delivers the shuffled cards to the table surface. SHFL disclosed this

15   patent in the specifications of four patent applications it submitted in July 2003 as well as during

16   the course of the prosecution of the '935 patent. The company did not disclose the Block '044

17   patent in the application for the '982 patent.

18                     Defendants’ Failures to Disclose Prior Art Before the PTO

19          35.     Defendants’ omissions, selective disclosure, and misrepresentations relating to

20   prior art support a finding of intent to defraud the PTO in the prosecution of the '982 and '935

21   patents and in the reexamination of these patents.

22                                                '982 Patent

23          36.     SHFL acted with fraudulent intent by failing to disclose the Block '044 patent

24   during prosecution of the '982 patent. Those involved in the prosecution of the '982 patent were

                                                      10
          Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 11 of 51




 1   generally aware of the Block '044 patent because SHF disclosed this reference in four other patent

 2   specifications filed during the same time period.

 3          37.     Further, SHFL was aware of the materiality of the Block '044 patent to the '982

 4   prosecution. Two of the four patent applications in which SHFL cited the Block '044 patent were

 5   continuations-in-part of the application (“CIP”) for the '982 patent which supports an inference

 6   that the Block patent was also relevant to the '982 patent. Further, SHFL stated in the specification

 7   of its '099 patent -- a patent that was not a CIP of the '982 patent but dealt with automatic shuffling

 8   technology -- that the Block '044 patent “describes a top of a card table with a card-dispensing

 9   hole there through and an arcuate edge is covered by a transparent dome shaped cover.” And

10   during prosecution of the '982 patent, the PTO initially rejected a number of the claims based on

11   other pieces of prior art that also taught the use of a cover over an elevator.

12          38.     In response, SHFL distinguished its invention by stating that it alone disclosed an

13   automatically moveable cover. Thus SHFL was aware both that the Block '044 patent disclosed a

14   cover and that the cover was a key feature of the '982 patent.

15          39.     Although SHFL's citation to Block in the '099 patent did not expressly mention an

16   automatically moveable cover, Block clearly discloses this feature. Further, the description of the

17   preferred embodiment of the Block '044 patent states that it has a motor that “is operable to cause

18   the cover to cover and uncover the card dispensing hole in response to a signal from a computer.”

19   And during reexamination of the '982 patent, the PTO found that the Block '044 patent did in fact

20   disclose an automatically moveable cover. Thus there is a nexus between the disclosures of the

21   Block '044 patent and the (claimed) point of novelty of the '982 patent. SHFL knew that the Block

22   '044 patent disclosed an automatically moveable cover, a key feature of the '982 patent, and yet

23   failed to disclose this reference to the PTO to deceive the PTO.

24

                                                       11
          Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 12 of 51




 1                                              '935 Patent

 2          40.     SHFL also fraudulently omitted the Nicoletti, Luciano, and Roblejo references

 3   during the prosecution of the '935 patent, which lasted from October 2003 until April 2009. SHFL

 4   was aware of all three of these prior art references and their materiality prior to October 2003. In

 5   2003 SHFL sued CARD for infringement of three of its shuffler technology patents. In response,

 6   CARD argued that the patents were invalid as anticipated by the Nicoletti Shuffler, the Roblejo

 7   prototype, and the Luciano prototype. SHFL was aware that these references were relevant to its

 8   shuffler technology. Grauzer was also aware of the Luciano and Roblejo prototypes because he

 9   submitted an expert declaration in which he explained how these references do not anticipate

10   SHFL's patents. Further, near the end of the suit, SHFL prepared multiple discs containing all the

11   documents from the CARD litigation discussing these references as well as information regarding

12   their operation and that Farrar and Litman discussed these disks. Although SHFL submitted copies

13   of the discs to the PTO in connection with a number of then-pending patent applications, it did not

14   submit the disc in connection with the '935 prosecution.

15          41.     SHFL’s selective disclosure of the discs indicates deceptive intent. The '935 patent

16   does in fact cover the compartment shuffling method. SHFL chose not to disclose these

17   references in the '935 prosecution despite the fact that the device in the '935 patent possessed the

18   same features as other devices in which SHFL disclosed the discs.

19          42.     Further, SHFL knowingly misrepresented the state of the prior art to the PTO

20   during prosecution. SHFL made a number of statements during prosecution regarding the novelty

21   of the device in the '935 patent that were directly contradicted by the references that SHFL had in

22   its possession as a result of the CARD litigation. This lack of candor supports an inference of

23   fraudulent intent. SHFL intended to defraud the PTO by omitting these references from the

24   prosecution.

                                                     12
          Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 13 of 51




 1                             Reexamination of the '982 and '935 Patents

 2          43.     SHFL engaged in fraud on the PTO during reexamination of both the '982 patent

 3   and the '935 patent by failing to disclose the Nicoletti, Roblejo, and Luciano references.

 4   Reexamination of both patents began in January 2014, almost ten years after the CARD litigation

 5   and SHFL's creation of the discs containing the prior art. Thus SHFL was aware of the references

 6   prior to reexamination.

 7          44.     SHFL acted with fraudulent intent in omitting the references. In an effort to

 8   distinguish its inventions as patentable, SHFL made a number of statements during prosecution

 9   that are directly contradicted by the omitted references. SHFL omitted these references with the

10   intent to defraud the PTO into granting an otherwise invalid patent.

11                                        SHFL Sham Litigation

12          45.     Prior to its suit against DigiDeal, SHFL filed sham patent infringement litigation

13   lawsuits against every other competitor in the card shuffling relevant market, then acquired their

14   assets at a discount after they had been weakened by the litigation, or drove them out of the market

15   with the threat of litigation expenses which small start-up operations could not afford. These

16   litigations include: (a) an action against CARD LLC in 2003-2004 followed by an acquisition of

17   CARD by SHFL in 2004; (b) a suit against VendingData in 2004-2009, followed by VendingData's

18   acquisition by SHFL in 2009; (c) a suit against Taiwan Fulgent it 2009-2010; and (d) a suit against

19   TCS Huxley in 2012-2013, similarly resulting in TCS's departure from the market.

20                                        ISSUE PRECLUSION

21          46.     The jury in the Shuffle Tech Litigation was instructed that it should find that

22   Defendants had engaged in unlawful monopolization if it made the following findings: (a)

23   “automatic card shuffling machines for regulated casinos in the United States is a relevant market”;

24   (b) “the [D]efendants had monopoly power in that market”; (c) “the [D]efendants willfully

                                                     13
          Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 14 of 51




 1   acquired or maintained monopoly power by anticompetitive conduct”; (d) “the [D]efendants'

 2   anticompetitive conduct occurred in or affected interstate commerce”; and (e) “the [D]efendants'

 3   anticompetitive conduct harmed consumers.” Ex. A at 14-23 (jury instructions); Ex. B (judgment).

 4   Defendants ineffectively sought to vacate the judgment by agreement with the competitor plaintiffs

 5   while the matter was on appeal.

 6          47.     These findings were essential to the jury’s verdict and the judgment entered on this

 7   verdict. These issues were actually litigated and Defendants were fully and fairly represented.

 8          48.     Therefore they are precluded from relitigating these findings and as a consequence

 9   are precluded from relitigating that that they have violated the antitrust laws by monopolizing the

10   United States card shuffling relevant market as of August 8, 2018, the date judgment was entered

11   in the Shuffle-Tech Litigation.

12          49.     As a consequence direct purchasers of Defendants’ card shuffling machines in the

13   proposed Class need only show this Court that they have been materially injured by Defendants’

14   monopolization in their business or property by paying monopoly pricing on purchases directly

15   from Defendants (or otherwise), and the amount of their actual damages.

16                                        RELEVANT MARKET

17          50.     Casinos routinely use automatic card shuffling machines on gaming tables to

18   automate the historically labor-intensive process of shuffling physical playing cards between each

19   hand of play. The relevant product market is the market for the sale or lease of these card shufflers

20   certified and approved for use by casinos, excluding card shufflers designed for private consumer

21   use in unregulated environments and also excluding card shufflers that randomize virtual “cards”

22   in video-based games. The relevant geographic market is the United States.

23

24

                                                      14
          Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 15 of 51




 1                                          MARKET POWER

 2          51.     Defendants have been very successful in their efforts to monopolize the card

 3   shuffling relevant market. They now control virtually 100% of the relevant market. They also

 4   dominate the global market as well, with slightly less than 100% market share worldwide.

 5          52.     In addition to forcing all actual competitors out of the market, SHFL’s, and now

 6   SGC’s, lengthy pattern of predatory, vexatious patent litigation has effectively raised a substantial

 7   artificial barrier to entry for all potential competitors as well as excluded competitors. As a result

 8   no potential competitor can enter the relevant market without a multi-million dollar war chest and

 9   a business plan that includes millions in upfront litigation costs as part of its anticipated start-up

10   expense.

11                                   ANTITRUST INJURY IN FACT

12          53.     As of August 18, 2018 the Shuffle Tech judgment establishes in part that the

13   Defendants had monopolized the relevant market for automatic card shuffling machines for

14   regulated casinos in the United States, possessed monopoly power in that market, and their

15   anticompetitive conduct harmed consumers of these machines such as Plaintiff and other members

16   of the purported Class. Throughout the damage period in the instant matter, beginning in

17   September 2016, Defendants have harmed competition and inflicted antitrust injury on members

18   of the proposed Class by charging them unlawful purchase and lease pricing well above

19   competitive levels, as well as denying them competitive choice as to the use of automatic card

20   shuffling machines.

21

22

23

24

                                                      15
          Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 16 of 51




 1                                 CLASS ACTION ALLEGATIONS

 2                                      Fed. R. Civ. Proc. 23(b)(3)

 3                                     Card Shuffler Damage Class

 4          54.     Plaintiff brings this action under Rule 23(a) and (b)(3) of the Federal Rules of Civil

 5   Procedure seeking damages on behalf of the following class (“Card Shuffler Damage Class”).

 6          Plaintiff represents a Class of all regulated United States casinos directly leasing or
            purchasing card shufflers from the Defendants on or after September 3, 2016.
 7
                                         Rule 23(a) Prerequisites
 8
            55.     Prosecution of the claims of the Class as a class action is appropriate because the
 9
     prerequisites of Rule 23(a) of the Federal Rules of Civil Procedure are met:
10
            (a)     The number of persons in the Class is in the hundreds, and the members of the Class
11
     are therefore so numerous that joinder of all members of the Class is impracticable. Joinder also is
12
     impracticable because of the geographic diversity of the members of the Class, the need to expedite
13
     judicial relief, and the Class Representative’s lack of knowledge of the identity and addresses of
14
     all members of the Class.
15
            (b)     There are numerous questions of law and fact arising from the pattern of
16
     Defendants’ monopolization which are common to the members of the Class. These include, but
17
     are not limited to, common issues as to (1) whether the Defendants have engaged in
18
     monopolization and are estopped from defending otherwise; and (2) whether this conduct, taken
19
     as a whole, has materially caused antitrust price injury to be inflicted directly on members of the
20
     proposed Class and denied them freedom of product choice.
21
            (c)     The claims of the Class Representative are typical of the claims of the members of
22
     the Class and fairly encompass the claims of the members of the Class. The Class Representative
23
     and the members of the Class are similarly or identically harmed by the same systematic and
24

                                                     16
          Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 17 of 51




 1   pervasive conduct.

 2             (d)   The Class Representative and the Representative’s counsel will fairly and

 3   adequately protect the interests of the members of the Class. There are no material conflicts

 4   between the claims of the Class Representative and the members of the Class that would make

 5   class certification inappropriate. Counsel for the Class will vigorously assert the claims of the

 6   Class Representative and the other members of the Class.

 7                                         Rule 23(b)(3) Prerequisites

 8             56.   In addition, the prosecution of the claims of the Class as a class action pursuant to

 9   Rule 23(b)(3) is appropriate because:

10             (a)   Questions of law or fact common to the members of the Class predominate over

11   any questions affecting only its individual members; and

12             (b)   A class action is superior to other methods for the fair and efficient resolution of

13   the controversy.

14                              Ascertainment of the Members of the Class

15             57.   The members of the Class, and their payments to Defendants, can be easily

16   ascertained through the Defendants’ sales records.

17                                                 COUNT I

18             58.   Plaintiff incorporates by reference the allegations set forth above as if fully set forth

19   herein.

20             59.   Defendants have monopolized the United States card shuffling relevant market in

21   violation of Section Two of the Sherman Act, 15 U.S.C. § 2, and are precluded from relitigating

22   such monopolization including its harm to consumer members of the proposed Class.

23             60.   Defendants by their exclusionary conduct have obtained and maintained market

24   power in the United States relevant market and as a consequence have harmed competition by

                                                        17
          Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 18 of 51




 1   charging above-competitive pricing, and denying competitive choice, to members of the proposed

 2   Class.

 3                                   `       REQUESTS FOR RELIEF

 4            Plaintiff respectfully request the following relief:

 5            A.     That members of the Card Shuffler Damage Class recover damages equal to the

 6   difference between the prices they directly paid to Defendants for card shufflers and the

 7   competitive prices that would have prevailed in a relevant market but for Defendants’

 8   monopolization, trebled;

 9            B.     That Plaintiff be awarded the costs of suit, including reasonable attorneys’ fees and

10   expert fees; and

11            C.     That Plaintiff be awarded pre- and post-judgment interest on all sums awarded, and

12   other relief as the Court deems necessary and justified.

13                                       JURY TRIAL DEMANDED

14            Plaintiff demands a trial by jury of all claims alleged herein so triable.

15   Dated: September 3, 2020                                Respectfully submitted,

16                                                           By: /s/ Michael F. Lynch

17                                                           Lynch Law Practice, PLLC
                                                             Michael F. Lynch
18                                                           Nevada Bar No. 8555
                                                             3613 S. Eastern Ave.
19                                                           Las Vegas, Nevada 89169
                                                             Telephone: (702) 684-6000
20                                                           Fax: (702) 543-3279
                                                             Michael@LynchLawPractice.com
21

22

23

24

                                                        18
     Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 19 of 51




 1                                        Fletcher Law, PLLC
                                          Zeke Fletcher
 2                                        (Petition Pro Hac Vice Forthcoming)
                                          124 W. Allegan, #1400
 3                                        Lansing, MI 48933
                                          Telephone: (517) 755-0776
 4                                        Fax: (517) 913-6008
                                          zfletcher@fletcherlawpllc.com
 5
                                          Berry Law PLLC
 6                                        R. Stephen Berry
                                          (Petition Pro Hac Vice Forthcoming)
 7                                        1100 Connecticut Avenue, N.W.
                                          Suite 645
 8                                        Washington, D.C. 20006
                                          Telephone: (202) 296-3020
 9                                        Fax: (202) 296-3038
                                          sberry@berrylawpllc.com
10
                                          Attorneys for Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                     19
Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 20 of 51




                         Exhibit A
          INSTRUCTIONS TO THE JURY
                Shuffle Tech Litigation
    Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 21 of 51




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


SHUFFLE TECH INTERNATIONAL,             )
LLC, ACES UP GAMING, INC., and          )
POYDRAS-TALRICK HOLDINGS LLC,           )
                                        )
                  Plaintiffs,           )
                                        )
      vs.                               )    Case No. 15 C 3702
                                        )
SCIENTIFIC GAMES CORP.; BALLY           )
TECHNOLOGIES, INC., d/b/a SHFL          )
Entertainment or Shuffle Master, and    )
BALLY GAMING, INC., d/b/a Bally         )
Gaming and Systems,                     )
                                        )
                  Defendants.           )



                          INSTRUCTIONS TO THE JURY




Date: August 6, 2018
       Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 22 of 51




        Members of the jury, you have seen and heard all the evidence, and you are about

to hear the arguments of the attorneys. Now I will instruct you on the law.

        You have two duties as a jury. Your first duty is to decide the facts from the

evidence in the case. This is your job, and yours alone.

        Your second duty is to apply the law that I give you to the facts. You must follow

these instructions, even if you disagree with them. Each of the instructions is important,

and you must follow all of them. You must also continue to follow the instructions that I

gave you at the start of the trial that you may not communicate about the case or about

people involved in the case with anyone other than your fellow jurors until after you have

returned your verdict.

        Perform these duties fairly and impartially. Each party to the case is entitled to the

same fair consideration.

        Do not allow sympathy, prejudice, fear, or public opinion to influence you. You

should not be influenced by any person's race, color, religion, national ancestry, age, or

sex.

        Nothing I am saying now, and nothing I said or did during the trial, is meant to

indicate any opinion on my part about what the facts are or about what your verdict

should be.

        To the extent that these instructions differ from the instructions that I read you at

the beginning of the case, the instructions that I am giving you now are the ones that

govern your consideration of this case.




                                                1
     Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 23 of 51




       The evidence consists of the testimony, the exhibits, and stipulations. A

stipulation is an agreement between both sides that certain facts are true.

       Certain testimony was presented to you by playing video recordings of deposition

testimony. You should give this testimony the same consideration that you would give it

if the witnesses had appeared and testified here in court.

       The exhibits will be available to you to view via the computer and large screen that

are present in the jury room.

       The exhibits include the so-called "shuffler art" disks that have been discussed

during the trial. If you wish to view the contents of these disks, please advise me by way

of a note, and we will provide a laptop computer and instructions for viewing the contents

of the disks.




                                             2
     Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 24 of 51




       In determining whether any fact has been proved, you should consider all of the

evidence bearing on that fact, regardless of who offered the evidence.

       You must make your decision based on what you recall of the evidence. You will

not have a written transcript to consult.

       During the lawyers' closing arguments, you may hear or see them quote from

excerpts of the transcript of the trial. Keep in mind that you must consider all of the

evidence, not just those portions quoted or referenced by the lawyers.




                                              3
    Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 25 of 51




      Certain things are not evidence. I will list them for you:

      First, if I told you to disregard any testimony or exhibits or struck any testimony or

exhibits from the record, such testimony or exhibits are not evidence and must not be

considered.

      Second, anything that you may have seen or heard outside the courtroom is not

evidence and must be entirely disregarded. This includes any press, radio, Internet or

television reports you may have seen or heard. Such reports are not evidence, and your

verdict must not be influenced in any way by such publicity.

      Third, questions and objections or comments by the lawyers are not evidence.

Lawyers have a duty to object when they believe a question is improper. You should not

be influenced by any objection, and you should not infer from my rulings that I have any

view as to how you should decide the case.

      Fourth, the lawyers' opening statements and closing arguments to you are not

evidence. Their purpose is to discuss the issues and the evidence. If the evidence as

you remember it differs from what the lawyers said, your memory is what counts.




                                              4
     Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 26 of 51




       Any notes you have taken during this trial are only aids to your memory. The

notes are not evidence. If you have not taken notes, you should rely on your

independent recollection of the evidence and not be unduly influenced by the notes of

other jurors. Notes are not entitled to any greater weight than the recollections or

impressions of each juror about the testimony.




                                              5
     Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 27 of 51




       You should use common sense in weighing the evidence and consider the

evidence in light of your own observations in life.

       In our lives, we sometimes look at one fact and conclude from it that another fact

exists. In law we call this an "inference." A jury is allowed to make reasonable

inferences, so long as they are based on the evidence in the case.

       You may have heard the phrases "direct evidence" and "circumstantial evidence."

Direct evidence is proof that does not require an inference, such as the testimony of

someone who claims to have personal knowledge of a fact. Circumstantial evidence is

proof of a fact, or a series of facts, that tends to show that some other fact is true.

       You are to consider both direct and circumstantial evidence. The law allows you

to give equal weight to both types of evidence, but it is up to you to decide how much

weight to give to any evidence in the case.




                                               6
     Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 28 of 51




       You must decide whether the testimony of each of the witnesses is truthful and

accurate, in part, in whole, or not at all. You also must decide what weight, if any, you

give to the testimony of each witness.

       In evaluating the testimony of any witness, including any party to the case, you

may consider, among other things:

       -      the ability and opportunity the witness had to see, hear, or know the things

that the witness testified about;

       -      the witness's memory;

       -      any interest, bias, or prejudice the witness may have;

       -      the witness's intelligence;

       -      the manner of the witness while testifying;

       -      the reasonableness of the witness's testimony in light of all the evidence in

the case; and

       -      any inconsistent statements or conduct by the witness.

       It is proper for an attorney to meet with any witness in preparation for trial.




                                               7
     Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 29 of 51




      You have heard witnesses who gave opinions about certain subjects. You do not

have to accept the testimony of such a witness. You should judge it in the same way you

judge the testimony of any other witness. In deciding how much weight to give to this

testimony, you should consider each such witness's qualifications, how the witness

reached his opinions, and the factors I have described for determining the believability of

testimony.




                                             8
     Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 30 of 51




      Certain time lines, slides, charts, and summaries have been and will be shown to

you to help explain other evidence that was admitted. These items are not themselves

evidence or proof of any facts, so you will not have them during your deliberations. If

they do not correctly reflect the facts shown by the evidence, you should disregard them.




                                             9
     Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 31 of 51




       The law does not require any party to call as a witness every person who might

have knowledge of the facts related to this trial. Similarly, the law does not require any

party to present as exhibits all papers and things mentioned during this trial.

       You may find the testimony of one witness or a few witnesses to be more

persuasive than the testimony of a larger number of witnesses. You need not accept the

testimony of the larger number of witnesses.

       As I told you at the start of the trial, I imposed time limits on each side for its

presentation of evidence and arguments. There were equal time limits for each side.

Each side was free to use its allocated time as it wished and was free to question each

witness for as long or as short as it wished, within its overall time limits.




                                                10
     Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 32 of 51




                               The parties and the claims

       The plaintiffs in this case are Shuffle Tech International, LLC, Aces Up Gaming,

Inc., and Poydras-Talrick Holdings, Inc. I will refer to them as the plaintiffs. The

plaintiffs also contend that any damages recoverable by DigiDeal Corporation have

been assigned to Shuffle Tech.

       The defendants in this case are Scientific Games Corp., Bally Technologies, Inc.

(which does business under the names SHFL Entertainment or Shuffle Master), and

Bally Gaming, Inc. I will refer to them as the defendants.

       The lawsuit involves automatic card shuffling machines used in casinos. The

plaintiffs contend that they invented and attempted to bring to market an innovative

card shuffling machine. They contend that they were prevented from doing so by the

defendants, which, according to the plaintiffs, filed a sham lawsuit to attempt to enforce

invalid patents and pursued litigation on patents that had been obtained by committing

a fraud on the U.S. Patent Office. The plaintiffs allege that by doing this, the

defendants unlawfully monopolized the market for automatic card shuffling machines

and forced the plaintiffs out of the market, causing monetary losses.

       The defendants deny the plaintiffs' allegations. The defendants contend that

they properly obtained patents for its automated card shuffling machines and that in

doing so, they did not commit any fraud on the U.S. Patent Office. The defendants

contend that they filed a lawsuit to enforce the patents because they believed that the

plaintiffs' automatic shuffling machine copied parts of the defendants' patented

invention and infringed the defendants' patents. The defendants also deny that the

plaintiffs have been injured by the defendants' conduct.



                                              11
     Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 33 of 51




            Preponderance of the evidence / clear and convincing evidence

       In these instructions, I will use the term "preponderance of the evidence." When

I say that a party has to prove a proposition by a preponderance of the evidence, I

mean that the party must persuade you that the proposition is more probably true than

not true.

       I will also use the term "clear and convincing evidence." When I say that a party

has to prove a proposition by clear and convincing evidence, I mean that the party must

persuade you that it is highly probable that the proposition is true. This is a higher

standard of proof than preponderance of the evidence.




                                              12
     Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 34 of 51




                                    The plaintiffs' claim

      To succeed on their claim, the plaintiffs must prove each of the following

propositions:

      1.        Automatic card shuffling machines for regulated casinos in the United

States is a relevant market.

      2.        The defendants had monopoly power in that market.

      3.        The defendants willfully acquired or maintained monopoly power by

anticompetitive conduct.

      4.        The defendants' anticompetitive conduct occurred in or affected interstate

commerce.

      5.        The defendants' anticompetitive conduct harmed consumers.

      6.        Plaintiffs were injured in their business or property by the defendants'

anticompetitive conduct.

      The plaintiffs must prove propositions 1, 2, 4, 5, and 6 by a preponderance of the

evidence. The plaintiffs must prove proposition 3 by clear and convincing evidence.

      On the next several pages, I will define the terms "relevant market," "monopoly

power," "anticompetitive conduct," "interstate commerce," and "harmed consumers."




                                                13
    Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 35 of 51




                            Definition of relevant market

      The term relevant market means a market in which products and services

compete with each other in a particular geographic area. Products and services are

considered to be in the same market if they are reasonable substitutes for each other,

from the point of view of buyers or producers. They need not be identical. The basic

test for whether products and services are reasonable substitutes for each other is

whether changes in the price of one product or service would cause a considerable

number of consumers to switch to another product or service.




                                             14
     Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 36 of 51




                             Definition of monopoly power

       Monopoly power is the power to control prices in a relevant market, or to exclude

competition from that market. A company has the power to control prices if it can set

significantly higher prices for its products without suffering a substantial loss of

business to competitors. A company has the power to exclude competition if it has the

ability to dominate a relevant market by eliminating competition or preventing new

competition from entering the market.




                                               15
     Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 37 of 51




                         Definition of anticompetitive conduct

       Anticompetitive conduct is conduct without a legitimate business purpose, in

other words, conduct that does not have a justification other than excluding competitors

or limiting competition. The plaintiffs allege two different types of anticompetitive

conduct in this case. They need not prove both of them to establish anticompetitive

conduct; one is enough.

       One type of anticompetitive conduct is knowingly attempting to enforce a

fraudulently obtained patent. Establishing that a patent was obtained fraudulently

requires the plaintiffs to prove by clear and convincing evidence that one or more

persons involved in obtaining the patent intentionally withheld from the U.S. Patent

Office information he or she knew was material, or deliberately misrepresented or

falsified to the Patent Office information he or she knew was material. Information is

material if it would have resulted in the denial of a patent if the Patent Office had known

of the withheld or accurate information.

       Another type of anticompetitive conduct is engaging in "sham" or bad faith

litigation. This requires the plaintiffs to prove by clear and convincing evidence that the

defendants pursued an objectively baseless lawsuit, as an attempt to interfere with the

business relationships of a competitor through the litigation process. A lawsuit is

objectively baseless only if no reasonable litigant could realistically expect success on

the merits. It is not enough that the lawsuit was simply unsuccessful.

       Obtaining a valid patent and enforcing it in good faith against a would-be

competitor does not constitute anticompetitive conduct even if it results in the patent

holder having monopoly power.



                                               16
     Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 38 of 51




                                   Definition of prior art

       You have heard evidence regarding a patent-law term, "prior art." Under United

States patent law as applicable in this case, prior art includes the following:


       any product that was publicly known or used by others in the United States

       before April 23, 2002; or

       any product that was in public use in the United States more than one year

       before April 23, 2002; or

       any United States patent that was issued based on an application filed before

       April 23, 2002; or

       any product that was made before April 23, 2002 by anyone in the United States

       before April 23, 2002 who did not abandon, suppress, or conceal it.




                                               17
    Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 39 of 51




           Evidence regarding certain findings made in Nevada lawsuit

      You have heard evidence regarding findings made by the judge in the Nevada

lawsuit against DigiDeal in connection with DigiDeal's request to recover attorney's fees

in that lawsuit. You may consider the judge's findings along with the other evidence in

this case regarding whether the lawsuit against DigiDeal was objectively baseless.

However, as I have previously instructed you, the judge's findings in the Nevada lawsuit

are not binding on you.




                                             18
    Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 40 of 51




                        Definition of interstate commerce

      The term interstate commerce means commercial transactions that cross state

boundaries.




                                          19
    Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 41 of 51




                          Definition of harm to consumers

      Consumers, in this case regulated casinos, are harmed by anticompetitive

conduct if the conduct reduces the supply or quality of goods or services below what

would have existed without the anticompetitive conduct, or if the conduct increases the

price for goods or services above what it would have been without the anticompetitive

conduct.




                                            20
     Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 42 of 51




                                          Damages

        If you decide in favor of the plaintiffs on their claim, then you will go on consider

the amount of damages to award to them.

        If you decide in favor of the defendants on the plaintiffs' claim, then you will not

consider the question of damages.

        To recover damages, a plaintiff must prove by a preponderance of the evidence

that it was injured by the defendants' unlawful conduct. If the plaintiff establishes this,

then you will go on to consider the amount of damages to award to the plaintiff.

        Each of the plaintiffs is seeking compensatory damages in the form of lost

profits, as well as attorney's fees incurred in defending the patent infringement lawsuit

in Nevada.

        Lost profits consists of the amount by which the plaintiff's gross revenues would

have exceeded all of the costs and expenses necessary to produce those revenues.

This includes profits that the plaintiffs would have earned in the future. If you determine

to award profits for years in the future, you must reduce the amount of any future

damages to the "present value" of that amount. The reason for this is that the right to

receive a certain amount of money in the future is worth less than having that same

amount of money today. The present value of an amount to be obtained at a date in

the future is the amount of money needed now that, when added to the interest it may

be expected to earn in the future, will equal the amount to be obtained at the future

date.

        A plaintiff must prove by a preponderance of the evidence that it suffered

damages that were proximately caused by the defendants' unlawful conduct. Conduct



                                                21
     Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 43 of 51




"proximately causes" damages if, in natural or probable sequence, it produced the

damages claimed. It need not be the only cause, or the last or nearest cause.

      A plaintiff must prove its damages to a reasonable certainty, as opposed to

speculation or guesswork. A plaintiff need not, however, prove the amount of damages

with precision, so long as there is a reasonable basis in the evidence for an award of

damages.




                                             22
     Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 44 of 51




                                 Mitigation of damages

        The law requires an injured party to take reasonable steps to avoid further injury

and thereby reduce its loss. A plaintiff may not recover damages for any portion of its

losses that it could have avoided through the exercise of reasonable care and

prudence. In order for you to reduce a plaintiff's damages on this basis, the defendants

must prove each of the following propositions by a preponderance of the evidence:

        1.    The plaintiff you are considering acted unreasonably in failing to take

steps to limit its losses. A plaintiff is required to use only those measures that are

reasonably practicable under the circumstances as they appeared to the plaintiff at the

time.

        2.    The plaintiff's failure to take these steps resulted in its losses being

greater than they would have been if the plaintiff had taken these steps.

        3.    The amount by which the plaintiff's losses would have been reduced if it

had taken these steps.




                                               23
     Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 45 of 51




                                   Final instructions

      Once you are all in the jury room, the first thing you should do is choose a

presiding juror. The presiding juror should see to it that your discussions are carried on

in an organized way and that everyone has a fair chance to be heard. You may

discuss the case only when all jurors are present.

      Once you start deliberating, do not communicate about the case or your

deliberations with anyone except other members of your jury. You may not

communicate with others about the case or your deliberations by any means. This

includes oral or written communication, as well as any electronic method of

communication, such as by using a telephone, cell phone, smart phone, iPhone,

Android, Blackberry, or any type of computer; by using text messaging, instant

messaging, the Internet, chat rooms, blogs, websites, or social media, including

services like Facebook, LinkedIn, GooglePlus, YouTube, Twitter, Instagram, or

SnapChat; or by using any other method of communication.




                                              24
      Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 46 of 51




       If you need to communicate with me while you are deliberating, send a note

through the court security officer. The note should be signed by the presiding juror or

by one or more members of the jury. To have a complete record of this trial, it is

important that you not communicate with me except by a written note. I may have to

talk to the lawyers about your message, so it may take me some time to get back to

you. You may continue your deliberations while you wait for my answer.

       If you send me a message, do not include the breakdown of your votes. In other

words, do not tell me that you are split 6-6, or 8-4, or whatever your vote happens to

be.




                                             25
     Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 47 of 51




       A verdict form has been prepared for you. You will take this form with you to the

jury room.

       [Read the verdict form.]

       When you have reached unanimous agreement, your presiding juror will fill in

and date the verdict form, and each of you will sign it.

       Advise the court security officer once you have reached a verdict. When you

come back to the courtroom, I will read the verdict aloud.




                                              26
     Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 48 of 51




       The verdict must represent the considered judgment of each juror. Your verdict

must be unanimous.

       You should make every reasonable effort to reach a verdict. In doing so, you

should consult with each other, express your own views, and listen to your fellow jurors'

opinions. Discuss your differences with an open mind. Do not hesitate to re-examine

your own view and change your opinion if you come to believe it is wrong. But you

should not surrender your honest beliefs about the weight or effect of evidence just

because of the opinions of your fellow jurors or just so that there can be a unanimous

verdict.

       The twelve of you should give fair and equal consideration to all the evidence.

You should deliberate with the goal of reaching an agreement that is consistent with the

individual judgment of each juror.

       You are impartial judges of the facts.




                                                27
    Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 49 of 51




                         Verdict form – Case No. 15 C 3702

       We, the jury, find as follows on the claim of the plaintiffs, Shuffle Tech
International, LLC, Poydras-Talrick Holdings, LLC, and Aces Up Gaming, Inc., against
the defendants, Scientific Games Corp., Bally Technologies, doing business as Shuffle
Master, and Bally Gaming, Inc.:

                   ______        for plaintiffs

                   ______        for defendant s


                                     Damages
                (to be considered only if you have found for plaintiffs)

      We award the plaintiffs damages in the amounts set forth below:

             Shuffle Tech International, LLC:                 $__________________

             Poydras-Talrick Holdings, LLC:                   $__________________

             Aces Up Gaming, Inc.:                            $__________________

             DigiDeal Corp. (assigned to Shuffle Tech):       $__________________


Sign and date the form below:

__________________________________                _______________________________
Presiding juror

__________________________________                _______________________________


__________________________________                _______________________________


__________________________________                _______________________________


__________________________________                _______________________________


__________________________________                _______________________________

Date: August ___, 2018


                                             28
Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 50 of 51




                         Exhibit B
                       JUDGMENT
                Shuffle Tech Litigation
                 Case 2:20-cv-01637-JCM-BNW Document 1 Filed 09/03/20 Page 51 of 51

ILND 450 (ReCas~: .iLa~Mm,iGait£)OCUment          #: 289 Filed: 08/07/18 Page 1 of 1 PagelD #:17267

                                  IN THE UNITED STATES DISTRICT COURT
                                                FOR THE
                                     NORTHERN DISTRICT OF ILLINOIS

Shuffle Tech International LLC, et aI.,

P laintiff(s),
                                                              Case No. 15 C 3702
v.                                                            Judge Matthew F. Kennelly

Scientific Games Corporation et aI.,

Defendant(s).

                                             JUDGlVIENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box);

         o        in favor ofplaintiff(s)
                  and against defendant(s)
                  in the amount of $

                         which   0 includes       pre-judgment interest.
                                 D does not include pre-judgment interest.
        Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

        Plaintiff(s) shall recover costs from defendant(s).


        o         in favor of defendant(s)
                  and against plaintiff(s)

        Defendant(s) shall recover costs from plaintiff(s).


        IZl     other: Judgment is entered against defendants, Scientific Games Corp., Bally Technologies~ d/b/a
Shuffle Master and SHFL Entertainment, and Bally Gaming, Inc., jointly and severally, in favor of Shuffle Tech
International, LLC in the amount of $135,000,000.00, in favor ofPoydras-Talrick Holdings, LLC in the amount
of $75,000,000.00, in favor of Aces Up Gaming, Inc. in the amount of $45,000,000.00, and in favor of Shuffle
Tech International LLC as assignee of DigiDeal Corp. in the amount of $60,000,000.00.

This action was (check one):

[g] tried by a jury with Judge Matthew F. Kennelly presiding, and the jury has rendered a verdict.
D tried by Judge         without a jury and the above decision was reached.
o decided by Judge          on a motion

Date:   8/7/2018                                       Thomas G. Bruton, Clerk of Court

                                                       Pamela J. Geringer, Deputy Clerk
